IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,233-02


EX PARTE JOHN WESLEY COLLINS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2007-0048-D IN THE 362ND DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession of a controlled substance with intent to deliver.  After a punishment hearing, the trial
court  sentenced him to thirty-five years' imprisonment.  The Second Court of Appeals affirmed his
conviction. Collins v. State, No. 02-07-171-CR, 2008 Tex. App. LEXIS 460 (Tex. App.-Fort Worth,
Jan. 17, 2008).  
	Applicant contends that his trial counsel rendered ineffective assistance because he did not
object to testimony about unadjudicated offenses at the punishment hearing.  
	The trial court filed findings of fact and conclusions of law recommending that we deny
relief. We adopt the trial court's findings and conclusions, except for conclusion of law number five. 
Based upon the trial court's findings of fact as well as this Court's independent review of the entire
record, we deny relief.

Delivered: June 24, 2009
Do Not Publish